DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on August 24, 2021.  Claims 3-7 have been cancelled.  New claims 17 and 18 have been added.  Claims 9 and 14-16 have been withdrawn previously.  Claims 1, 2, 8, 10-12, 17, and 18 are currently pending and under examination.
Any objections or rejections not reiterated below are hereby withdrawn.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 24, 2021 and September 8, 2021 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Withdrawal of Rejections
5.	The rejection of claims 1, 2, and 10-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement with withdrawn based on the amendment to the claims.




Pending Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 2, 8, 10-12, 17, and 18 are/stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of Gori et al. (U.S. Patent No. 10,131,863 B2) in view of Oehlenschlaeger et al. (US 2020/0109353 A1). 
Gori et al. disclose a detergent composition comprising the polypeptide of SEQ ID NO: 2 that has 100% identity to the elected DNase of the instant application (SEQ ID NO: 67).  Gori et al. disclose the detergent composition can further comprise enzymes (see claims 5 and 6).  Gori et al. do not disclose the 114_glycosyl hydrolase as currently claimed.
Oehlenschlaeger et al. disclose a cleaning composition comprising at least 0.001 ppm of a Glyco_hydro_114 glycosyl hydrolase, a surfactant, and additional enzymes (see claims 23 and 30).  
It is generally considered prima facie obvious to combine two compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is to be used for the very same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Therefore, it is obvious to the person having ordinary skill in the art to manufacture the cleaning composition as currently claimed based on the art cited above.

Claims 1, 2, 8, 10-12, 17, and 18 are/stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of Oestergaard et al. (U.S. Patent No. 10,479,981 B2) in view of Oehlenschlaeger et al. (US 2020/0109353 A1). 
Oestergaard et al. disclose a composition for cleaning comprising the polypeptide of SEQ ID NO: 1 that has 100% identity to the elected DNase of the instant application (SEQ ID NO: 67).  Oestergaard et al. disclose the detergent composition can further comprise enzymes (see claims 1, 4, 5, 9, and 10).  Oestergaard et al. do not disclose the 114_glycosyl hydrolase as currently claimed.
Oehlenschlaeger et al. disclose a cleaning composition comprising at least 0.001 ppm of a Glyco_hydro_114 glycosyl hydrolase, a surfactant, and additional enzymes (see claims 23 and 30).  
It is generally considered prima facie obvious to combine two compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is to be used for the very same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Therefore, it is obvious to the person having ordinary skill in the art to manufacture the cleaning composition as currently claimed based on the art cited above.
Response to Remarks
Applicant’s request the examiner hold these rejections in abeyance until allowable subject matter has been determined.  Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive.  The rejection is still pending as no terminal disclaimer is in the file history.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        October 21, 2021